—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about October 15, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed an act, which, if committed by an adult, would constitute attempted robbery in the second degree, and placing appellant on probation for a period of 24 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification and credibility. The credible evidence clearly established the elements of attempted robbery in the second degree in that appellant and his companions menaced the victim with weapons and explicitly demanded money (see, People v Bracey, 41 NY2d 296). Concur— Lemer, J. P., Saxe, Buckley, Friedman and Marlow, JJ.